
	
		I
		111th CONGRESS
		2d Session
		H. R. 4434
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  extend the ban on the making of contributions by certain government contractors
		  to other for-profit recipients of Federal funds, to limit the amount of
		  contributions the employees of for-profit recipients of Federal funds may make
		  during any calendar year in which such funds are provided, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 End Political Kickbacks Act of
			 2009.
		2.Extension of
			 Government Contractor Contribution Ban to For-Profit Recipients of Federal
			 Funds
			(a)In
			 GeneralSection 317 of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 441c) is amended—
				(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d); and
				(2)by inserting after
			 subsection (a) the following new subsection:
					
						(b)It shall be
				unlawful—
							(1)for any for-profit entity which receives
				Federal funds, during the period which begins on the date on which the entity
				applies to receive such funds and ends on the later of the date on which the
				entity’s application for such funds is rejected or the last date on which such
				funds are paid to the entity, to make any contribution of money or other thing
				of value, or to promise expressly or impliedly to make any such contribution to
				any political party, committee, or candidate for public office or to any person
				for any political purpose or use; or
							(2)for any person
				knowingly to solicit any such contribution from any such entity, or for any
				such entity knowingly to solicit any such contribution from any of its
				employees, during such
				period.
							.
				(b)Limitation on
			 Amount of Contributions by Employees of Recipients
				(1)In
			 generalSection 315 of such
			 Act (2 U.S.C. 441a) is amended—
					(A)in subsection (a),
			 by striking subsection (i) and inserting subsections (i)
			 and (k); and
					(B)by adding at the
			 end the following new subsection:
						
							(k)Special Rule for
				Employees of For-Profit Entities Receiving Federal FundsAn individual who is an employee of a
				for-profit entity which receives Federal funds during a calendar year may not
				make contributions aggregating more than $1,000 during that calendar
				year.
							.
					(2)Indexing of
			 amount for inflationSection 315(c) of such Act (2 U.S.C.
			 441a(c)) is amended—
					(A)in paragraph
			 (1)(B)(i), by striking or (h) and inserting (h), or
			 (k); and
					(B)in paragraph (2)(B)—
						(i)by
			 striking and at the end of clause (i),
						(ii)by
			 striking the period at the end of clause (ii) and inserting ;
			 and, and
						(iii)by
			 adding at the end the following new clause:
							
								(iii)for purposes of subsection (k),
				calendar year
				2010.
								.
						(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to contributions made on or after the date of the enactment of this Act.
			
